The Court :
Section 3633 of the Political Code, can not be held to be unconstitutional unless it be inconsistent with some provision of the Constitution, and as we read Section 8 of Article xiii. of the Constitution there is no inconsistency between said section of the Code and the Constitution. As we construe the Constitution, that section of the Code might be enacted now.
We think that the entry on the assessment book opposite the name of appellant, that he had “neglected to return statement as required by Section 3629, Political Code,” sufficient. The law says that the Assessor “must note the refusal on the assessment book,” etc. It seems to us that the entry which he made was the equivalent of that.
Judgment affirmed.